DETAILED ACTION
Claims 1-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite the limitation “the computer-aided processing”, in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program” (software per se).



Claim Objections
Claim 24 objected to because of the following informalities: claim 24 appears to be a duplicate claim.  It can be noted that previous claim 23 also recites: “the device is configured so as to perform a method“, in line 4.   Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119